Citation Nr: 0720531	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-38 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness.

3.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
back strain.

4.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
umbilical hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1981 until 
February 1982 and from September 1990 until May 1991.  This 
appeal arises from a July 2005 rating decision by the Little 
Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs.  In January 2007, the undersigned Veterans 
Law judge conducted a hearing regarding the issues on appeal.

Although the RO has adjudicated the issues of entitlement to 
service connection for back strain and umbilical hernia on 
the merits, the Board must consider the question of whether 
new and material evidence has been received because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  


FINDINGS OF FACT

1.  The veteran's active service included a period of service 
in Southwest Asia during the Persian Gulf War from October 
1990 to May 1991.

2.  The veteran's reported headaches are not shown to have 
been present in service and have been diagnosed as migraines.

3.  There is no medical evidence demonstrating that the 
veteran has chronic fatigue syndrome. 

4.  An April 1995 RO decision denied a claim of entitlement 
to service connection for back condition on the basis that 
the veteran did not currently have a back disability. 

5.  Evidence received since the April 1995 decision, although 
new, is not material as it does not include competent 
evidence suggesting that the veteran currently suffers from a 
back disability.

6.  An April 1995 RO decision denied a claim of entitlement 
to service connection for umbilical hernia on the basis that 
the disability was not shown to have been incurred in or be 
related to military service. 

7.  Evidence received since the April 1995 decision, although 
new, is not material as it does not include competent 
evidence suggesting that the umbilical hernia was incurred in 
or is related to military service. 


CONCLUSIONS OF LAW

1.  The criteria necessary to establish service connection on 
either a direct basis or as due to undiagnosed illness for 
migraine headaches have not been met.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303, 3.317 (2006).

2.  The criteria necessary to establish service connection on 
either a direct basis or as due to undiagnosed illness for 
chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303, 3.317 (2006).

3.  The evidence received since the RO's April 1995 decision 
is not new and material; the veteran's claim for service 
connection for back strain is not reopened.  38 U.S.C.A. §§ 
5107, 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 
(2006).

4.  The evidence received since the RO's April 1995 decision 
is not new and material; the veteran's claim for service 
connection for umbilical hernia is not reopened.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d). 

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C.A. §§ 1110, 1131 requires the existence of a present 
disability for VA compensation purposes.).

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2011.  See 71 Fed. 
Reg. 75,669 (Dec. 18, 2006).  By history, physical 
examination, and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis.  There must be 
objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 
six-month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPREC 8-98 (Aug. 3, 1998) (cited at 63 Fed. Reg. 56,703 
(Oct. 22, 1998)).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A § 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  

The term medically unexplained chronic multisymptom illness 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. § 
3.317(a)(4).

A.  Headaches
 
At the January 2007 hearing, the veteran testified that he 
developed headaches in 1991.  He also testified that he was 
exposed to burning oil fires and chemicals during his service 
in the Persian Gulf War.  His wife testified that her 
husband's headaches were more severe than the headaches that 
he experienced before serving in the Persian Gulf.  She noted 
that taking aspirin would not relieve the headaches as it did 
before.  

The veteran's service medical records do not reflect any 
complaints for headaches.  On the May 1991 separation 
examination, his head and neurologic system were noted as 
"NORMAL."  A May 1990 private medical record noted that the 
veteran suffered from headaches, and a November 1993 record 
noted complaints of headaches and dizziness.  In view of the 
absence of any medical evidence of chronic headaches during 
service, the weight of the evidence supports a denial of the 
claim for service connection based on direct incurrence.  

With respect to the question of service connection for the 
headaches as being due to an undiagnosed illness, a March 
2005 VA examination noted that the veteran's headaches were 
consistent with migraine headaches.  Thus, the evidence shows 
that the veteran has a diagnosed illness of migraine 
headaches.  Therefore, service connection is not available 
under the laws for presumptive service connection for 
disability due to undiagnosed illness under 38 U.S.C.A. § 
1117 or 38 C.F.R. § 3.317. 

 As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  Therefore, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

B.  Chronic Fatigue Syndrome

The veteran's service medical records do not note complaints 
of fatigue or a diagnosis or treatment for chronic fatigue 
syndrome.  During the March 2005 VA examination, the veteran 
stated that he had been chronically fatigued since the Gulf 
War.  However, he also noted that he had been told in the 
early 1990's that his fatigue was secondary to his blood 
pressure and its related medication.  The examiner diagnosed 
the veteran with nonspecific fatigue and added that the 
criteria for a diagnosis of chronic fatigue syndrome had not 
been met.  The corresponding neurological examination 
attributed the fatigue to sleep apnea and cardiac problems.

Thus, service connection for chronic fatigue syndrome cannot 
be granted based on undiagnosed illness.  Without any 
objective indications of a disability, the veteran's claimed 
disability cannot be said to have become manifest to a degree 
of at least 10 percent, a prerequisite for the granting of 
service connection on the basis of undiagnosed illness.  38 
C.F.R. § 3.317.  
    
Additionally, the Board observes that direct service 
connection for the veteran's claimed disability is not 
warranted.  There has been no clear and definitive diagnosis, 
and service connection cannot be granted without an 
underlying diagnosis.  38 C.F.R. § 3.303; Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) (Service connection may not be 
granted for symptoms unaccompanied by a diagnosed 
disability.).  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  Therefore, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.  New and Material Evidence 

As stated above, service connection is established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131.  In order to qualify for 
entitlement to compensation, a claimant must prove the 
existence of (1) a disability and (2) that such disability 
has resulted from a disease or injury that occurred in the 
line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001).  The requisite link between a 
current disability and military service may be established, 
in the absence of medical evidence that does so, by medical 
evidence that links a current disability to symptoms that 
began in service and continues to the present.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

As a general rule, once a claim has been disallowed that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  However, if the claimant can 
thereafter present new and material evidence, the claim shall 
be reopened, and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108.  

The veteran filed his claim to reopen in October 2004.  The 
applicable law in this case defines new evidence as existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
record evidence at the time of the last, final denial of the 
claim sought to be reopened and must raise a reasonable 
possibility of substantiating the claim.  Id.  Evidence is 
presumed credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information, 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

A.  Back Strain

In an April 1995 rating decision, the RO denied the veteran's 
claim on the basis that the evidence failed to show a current 
back disability.  The veteran did not appeal the RO's 
decision. 

Evidence before the RO in 1995 included service medical 
records, private medical records, and a December 1994 VA 
examination.  The May 1991 separation examination noted a 
"NORMAL" evaluation for the spine.  The December 1994 VA 
examination noted that the veteran strained his back while 
lifting tires in the Persian Gulf and that he complained of 
back pain.  There was no medical evidence of a current back 
disability.  Therefore, the RO denied service connection.

In October 2004, the veteran filed to reopen his claim, and 
he submitted a copy of his service medical records which 
noted that he suffered from chronic low back pain.  In March 
2005, a VA examiner stated that there was insufficient 
evidence for a specific diagnosis of lumbar spine pain.  An 
April 2005 radiology report noted a normal lumbosacral spine 
series. 

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last, final denial of the merits of a 
claim.  See Glynn v. Brown, 5 Vet. App. 523, 528-29 (1994).  
In this case, the last, final decision on the merits of the 
veteran's service connection claim for back strain was the 
RO's April 1995 decision.  That decision denied service 
connection because the evidence did not show that the veteran 
currently suffered from a back disability.

Although the medical records submitted in connection with the 
attempt to reopen the claim are new, they are not material.  
As previously stated, material evidence constitutes existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  In this case, material 
evidence would consist of any evidence showing that the 
veteran currently has a back disability.  However, no such 
evidence has been submitted.  Therefore, the veteran has 
failed to submit new and material evidence sufficient to 
warrant a reopening of his claim.

B.  Umbilical Hernia

In an April 1995 rating decision, the RO denied the veteran's 
claim on the basis that the evidence failed to show that the 
umbilical hernia was incurred in or related to military 
service.  The veteran did not appeal the RO's decision. 

Evidence before the RO in 1995 included service medical 
records, private medical records, and a December 1994 VA 
examination.  The May 1991 separation examination noted a 
"NORMAL" evaluation for the abdomen and viscera.  There was 
no medical evidence linking the umbilical hernia to military 
service.  Therefore, the RO denied service connection.  In 
October 2004, the veteran filed to reopen his claim.  There 
was no additional medical evidence submitted relating to the 
umbilical hernia.

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last, final denial of the merits of a 
claim.  See Glynn v. Brown, 5 Vet. App. 523, 528-29 (1994).  
In this case, the last, final decision on the merits of the 
veteran's service connection claim for umbilical hernia was 
the RO's April 1995 decision.  That decision denied service 
connection because the evidence did not show that the 
umbilical hernia was incurred in or related to military 
service.

Since no medical records relating to umbilical hernia have 
been submitted, the veteran has failed to submit new and 
material evidence sufficient to warrant a reopening of his 
claim.

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and the representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Proper 
notice must also ask the claimant to provide any evidence in 
their possession that pertains to the claim.  Notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the 
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Dec. 2004, Feb. 2005).  In a March 2006 
letter, the veteran was also advised of potential disability 
ratings and an effective date for any award as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
such, VA fulfilled its notification duties.  

The veteran's service medical records are available, and 
there is no known pertinent evidence that is not currently 
part of the claim's file.  An additional medical examination 
and opinion is not necessary.  Absent a minimal showing by 
competent evidence that a causal connection between the 
veteran's claimed disabilities and military service exists, 
VA has no duty to obtain a medical opinion.  Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512, 516 (2004).  Hence, VA has 
fulfilled its duty to assist the appellant in the development 
of his claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.



ORDER

Entitlement to service connection for headaches, to include 
as due to an undiagnosed illness, is denied.

Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness, is 
denied.

Based on the failure to submit new and material evidence, the 
veteran's request to reopen his claim for service connection 
for back strain is denied.

Based on the failure to submit new and material evidence, the 
veteran's request to reopen his claim for service connection 
for umbilical hernia is denied.


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


